Citation Nr: 1725542	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-46 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.

2.  Entitlement to service connection for depression, to include major depressive disorder. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1984 to December 1989 and January 2009 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The Board notes that the issues of entitlement to service connection alcohol abuse and nicotine dependence, both as secondary to service-connected PTSD, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and were therefore are referred to the AOJ for appropriate action. 

A motion to advance this appeal on the Board's docket has been raised by the Veteran's Representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon the Veteran's hearing testimony of financial hardship.  38 C.F.R. 20.900 (c).

The issue of entitlement to service connection for depression, to include major depressive disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's diagnosis of PTSD is the result of his military service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304; 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

A veteran is entitled to service connection for PTSD when the record before the Secretary contains (1) a current medical diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. § 3.304(f) (2014).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2016).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154 (b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a PTSD claim is based on the Veteran's fear of hostile military or terrorist activity, then the veteran's lay testimony is sufficient to corroborate the existence of the stressor if (1) a psychiatrist or psychologist "confirms that the claimed stressor is adequate to support a diagnosis of post-traumatic stress disorder and that the veteran's symptoms are related to the claimed stressor"; (2) the psychiatrist or psychologist's findings are not contradicted by "clear and convincing evidence"; and (3) "the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f)(3).

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

Service Connection Analysis for PTSD

The Veteran contends that as a result of his combat related experiences he now suffers from PTSD.  See May 2017 Hearing Testimony, p. 4.  According to his DD-214, the Veteran served in Iraq from April 2009 to February 2010 in a designated imminent danger pay area, and was awarded the Iraq Campaign Medal for his service.  The Veteran's military occupational specialty was as a mechanic and combat engineer.  The Veteran reported experiencing symptoms of PTSD upon his return from Iraq in February 2010.  See May 2010 Psychology Consult.  Upon his return from Iraq, the Veteran reported feeling depressed, angry, anxious, apprehensive, subdued, a lack of energy, and a lack of motivation.

In regards to the first element of PTSD, a current medical diagnosis of PTSD, the Veteran was first diagnosed with PTSD in April 2010 by a VA psychiatrist.  See April 2010 Psychiatry Consult and May 2011 Psychiatry Medication MGT Note.  The Board notes that although the Veteran was first diagnosed with PTSD in April 2010, this is a current diagnosis as this diagnosis was made within the appeal period.  See McClain v. Nicholson, 21 Vet.App 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim; thus, a claimant may be granted service connection even though the disability resolves prior to the adjudication of the claim).  Given at the time that he filed his claim, he had a definitive diagnosis of PTSD, based on the DSM-IV, the first element of service connection is satisfied.

The Board notes that the Veteran was afforded VA examinations in November 2010 and October 2015, in which the VA examiners did not find a diagnosis of PTSD.  However, the October 2015 examination was conducted under the DSM-5 and is not applicable in this case.  Effective August 4, 2014, VA amended 38 C.F.R. § 4.125 by deleting references to the DSM-IV and requiring a PTSD diagnosis to conform to the criteria in the DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014) (interim final rule).  The amended regulation is not applicable here, as it was pending at the RO prior to the August 2014 amendment.  And although the record reflects differing opinions as to whether the Veteran has a diagnosis for PTSD, the Board notes that the Veteran has been under treatment for PTSD for the past seven years for PTSD, and finds the VA psychiatrist provided a credible and probative opinion regarding the Veteran's mental health disorder.  Thus, the first element is satisfied.

In regards to the second element of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, the Board finds that although generally lay testimony alone is insufficient to establish that a stressor occurred, there are specific scenarios in which lay testimony alone is sufficient.  For example, under 3.304 (f)(2), when a veteran is a combat veteran and under 3.304(f)(4), when the stressor is related to fear or hostile military or terrorist activity, lay testimony is sufficient to establish a stressor occurred.  For the reasons discussed below, the Board finds the Veteran meets the criteria for both of these scenarios. 

Here, the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  During his tour in Iraq, the Veteran was stationed in southeast Bagdad on Operation Foreign Wrench.  The Veteran's first traumatic event (claimed stressor) occurred during his tour in Iraq when he and his unit were traveling to Iraqi Army outposts to train their mechanics.  While he was on one of those trips, he witnessed the sergeant (who was his bunkmate), the major, and the lieutenant killed due to enemy fire.  Another traumatic event described by the Veteran occurred in Iraq when the Veteran and his unit were sleeping in their trailers, and they were hit by a mortar from the enemy, killing several men in his unit.  See May 2010 Psychology Consult.  After this attack, the Veteran suffered a heart attack and was evacuated to a hospital in Bagdad, where he was hospitalized for three days.  See May 2017 Hearing Testimony, p.4.  The Board finds that the Veteran's stressors are consistent with the circumstances, conditions or hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f) (2).  

Additionally, the evidence establishes that the Veteran's claimed stressors are related to the Veteran's fear of hostile military or terrorist activity.  Here, although the October 2015 VA examiner opined that he was not able to form an opinion on whether the Veteran has a current diagnosis of PTSD, interestingly, the VA examiner did note that the Veteran's stressors are adequate to support the diagnosis of PTSD and that the Veteran's stressor are related to the Veteran's fear of hostile military or terrorist activity.  The Board finds that the Veteran's stressors are consistent with the circumstances, conditions or hardships of the Veteran's service and there is no clear and convincing evidence to the contrary.  38 C.F.R.
 § 3.304(f)(3).  

Upon a finding that the Veteran meets the requirements of 38 C.F.R. § 3.304(f) (2) and 38 C.F.R. § 3.304(f) (3), the Board finds that the Veteran's description of his traumatic experiences during his military service throughout the appeal, including his previous statements and his live hearing testimony, is credible and therefore sufficient to satisfy the second element of service connection for PTSD, by establishing an in-service stressor. 
Lastly, in regards to the third element of PTSD, medical evidence establishing a linkage between the claimed in-service stressor and the current symptoms of PTSD, the Board finds that based on the VA medical treatment records, the Veteran's continued treatment for PTSD, the VA psychiatrist's opinion that the Veteran suffers from PTSD as a result of his traumatic experiences during his tour of Iraq, there is a positive link between the Veteran's PTSD and his in-service stressors.  Thus, the third element is satisfied.

For the forgoing reasons, the Board finds service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In regards to the issue of entitlement to service connection for depression, to include major depressive disorder, the Board finds further development is necessary.

In April 2010, in addition to the Veteran's diagnosis of PTSD, the Veteran was also diagnosed with depressive disorder.  See April 2010 Psychiatry Consult.  Also, in June 2011, the Veteran was diagnosed with major depressive disorder, not otherwise specified (NOS), as well as PTSD.  See June 2011 Mental Health Case Manage Note.  The Board finds that based on the Veteran's psychiatric medical treatment records it is unclear whether the Veteran's diagnosed depressive symptoms are indicative of a separate mental disorder or are manifestations of his service-connected PTSD.  Therefore, a VA examination and medical opinion is warranted to determine the nature and etiology of his depressive disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A (d) (West 2014)(an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).

Additionally, the Board notes during his hearing testimony the Veteran mentioned additional medical records by Dr. Thampy that are not contained within his claims file.  On remand, these records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, including all VA psychiatry treatment records provided by Dr. Kishore Thampy from the St. Augustine VA Medical Center.

2.  After the above is completed, to the extent possible, schedule the Veteran for a psychiatric examination to determine the etiology of the Veteran's depressive disorder, to include major depressive disorder.  The entire claims file, including a copy of this REMAND, must be provided to the examiner for review.  The examiner should respond to the following:

(a)  Are the Veteran's depressive symptoms, indicative of a separate mental disorder or are they manifestations of the Veteran's service-connected PTSD?

(b)  If the Veteran experiences a depressive disorder separate from PTSD, is it at least as likely as not (50 percent probability or more) that the Veteran's depressive disorder had its onset in service or was caused by, or is otherwise etiologically related to, the Veteran's active military service?

In providing the above opinions, the examiner is asked to consider and address the Veteran's complete pertinent medical history.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


